959 F.2d 233
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lynette BARBER, Plaintiff-Appellantv.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee
No. 91-1632.
United States Court of Appeals, Sixth Circuit.
March 4, 1992.

Before MERRITT, Chief Judge and SUHRHEINRICH and SILER, Circuit Judges.
MERRITT, Chief Judge.


1
Plaintiff Lynette Barber appeals from the District Court's grant of summary judgment affirming the Secretary's denial of social security disability benefits.


2
Plaintiff sought social security disability benefits, claiming disability before her insured status expired in March 1986.   Her application was denied initially and on reconsideration.   An Administrative Law Judge ("ALJ") convened a hearing during which he considered Ms. Barber's claim de novo.   The ALJ found that Ms. Barber suffered from arthritis and depression before her insured status expired, but that these conditions did not rise to the level of disability.   See 42 U.S.C. 423(d).   Using the testimony of a vocational expert, the ALJ found Ms. Barber capable of doing low stress, sedentary work which allowed a sit/stand option and did not require fine finger dexterity, reaching over shoulder level, or exposure to extremes of heat and cold.


3
On plaintiff's appeal to the District Court, the Magistrate reviewed the ALJ's decision, which had become the final decision of the Secretary.   The Magistrate found the Secretary's denial to be supported by substantial evidence.   We have reviewed the record and briefs.   Based on the Magistrate's Report and Recommendation, as adopted by the District Court after de novo review, we affirm the District Court's grant of summary judgment affirming the Secretary's denial of benefits to Ms. Barber.